Case 2:21-cv-03772-GRB-AKT Document 1 Filed 07/05/21 Page 1 of 2 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
________________________________________

ELYSE SOCHET, individually, and on behalf
of other similarly situated consumers

        Plaintiff,                                             Case No.: 2:21-cv-3772

v.

CREDIT CONTROL, LLC

      Defendant.
________________________________________

             DEFENDANT CREDIT CONTROL, LLC’S NOTICE OF REMOVAL

        Defendant Credit Control, LLC (“Credit Control”) files this Notice of Removal of this

action to the United States District Court for the Eastern District of New York as follows:

        1.      Plaintiff Elyse Sochet (“Plaintiff”) filed her state court Complaint on May 21, 2021

in the Supreme Court for the State of New York for Nassau County.

        2.      This is a civil action based on Plaintiff’s contention that Defendant Credit Control

violated the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (the “FDCPA”).

        3.      Removal is proper because this case involves a federal question—alleged violations

of the FDCPA. Therefore, the entire suit is removable pursuant to 28 U.S.C. §1441(a).

        4.      Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

where the suit has been pending is located in this district.

        5.      Given that Credit Control was served on June 14, 2021, removal is timely pursuant

to 28 U.S.C. § 1441(b) because Credit Control has filed its Notice of Removal within 30 days of

service of Plaintiff’s state court Petition.




                                                  1
Case 2:21-cv-03772-GRB-AKT Document 1 Filed 07/05/21 Page 2 of 2 PageID #: 2




       6.      Pursuant to U.S.C. § 1441(a), a copy of all process, pleadings, documents, and

orders in this case have been attached as Exhibit A.

       7.      A copy of this Notice of Removal has been sent to Plaintiff and will be filed with

the clerk of the Supreme Court for the State of New York for Nassau County.

       8.      Plaintiff requested a jury trial in the state court Complaint.

       9.      For the above reasons, Credit Control requests that this Court assume full

jurisdiction over the proceeding as provided by law.

Dated: July 5, 2021

                                              LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                              /s Brendan H. Little
                                              Brendan H. Little, Esq.
                                              Attorneys for Defendant
                                              50 Fountain Plaza, Suite 1700
                                              Buffalo, NY 14202
                                              P: 716-853-5100
                                              F: 716-853-5199
                                              E: blittle@lippes.com




                                                  2
